Exhibit 10.1

 

THE EQUITY RESIDENTIAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2008

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

INTRODUCTION

1

1.1

Purpose of Plan

1

1.2

Status of Plan

1

1.3

Good Faith Compliance

1

 

 

 

ARTICLE 2

DEFINITIONS

2

2.1

Account

2

2.2

Code

2

2.3

Compensation

2

2.4

Elective Deferral

2

2.5

Eligible Employee

3

2.6

Eligible Trustee

3

2.7

Employer

3

2.8

Enrollment Form

3

2.9

Entry Date

3

2.10

EQR

3

2.11

ERISA

3

2.12

Extended Company

4

2.13

Funding Trust

4

2.14

Funding Trustee

4

2.15

Participant

4

2.16

Plan

4

2.17

Plan Administrator

4

2.18

Plan Year

5

2.19

Restricted Share

5

2.20

Separation from Service

5

2.21

Share

5

2.22

Share Appreciation Right

5

2.23

Share Deferral

5

2.24

Specified Employee

6

2.25

Unforeseeable Emergency

6

 

-i-

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

Page

 

 

 

2.26

Unrestricted Share

6

 

 

 

ARTICLE 3

PARTICIPATION

6

3.1

Satisfaction of Eligibility Requirements

6

3.2

Commencement of Participation

7

3.3

Continued Participation

7

3.4

Suspension of Participation

7

 

 

 

ARTICLE 4

ELECTIVE AND SHARE DEFERRALS

8

4.1

Elective Deferrals

8

4.2

Share Deferrals

10

4.3

Enrollment Forms

11

 

 

 

ARTICLE 5

ACCOUNTS

11

5.1

Accounts

11

5.2

Investments

12

 

 

 

ARTICLE 6

VESTING

13

6.1

General

13

 

 

 

ARTICLE 7

PAYMENTS

14

7.1

Election as to Time and Form of Payment

14

7.2

Separation from Service

16

7.3

Death

16

7.4

Withdrawal Due to Unforeseeable Emergency

17

7.5

Taxes

18

 

 

 

ARTICLE 8

PLAN ADMINISTRATOR

18

8.1

Plan Administration and Interpretation

18

8.2

Powers, Duties, Procedures, Etc

19

8.3

Information

19

8.4

Indemnification of Plan Administrator

19

 

 

 

ARTICLE 9

CLAIMS PROCEDURES

20

 

 

 

ARTICLE 10

AMENDMENT AND TERMINATION

21

10.1

Amendment

21

10.2

Termination of Plan

21

 

-ii-

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

Page

 

 

 

10.3

Existing Rights

22

10.4

409A

22

 

 

 

ARTICLE 11

MISCELLANEOUS

23

11.1

No Funding

23

11.2

Non-assignability

23

11.3

Limitation of Participant’s Rights

23

11.4

Participants Bound

24

11.5

Receipt and Release

24

11.6

Governing Law

24

11.7

Headings and Subheadings

25

 

-iii-

--------------------------------------------------------------------------------


 

ARTICLE 1

 

INTRODUCTION

 

1.1                               Purpose of Plan

 

EQR initially adopted the Plan to provide a means by which certain employees
could elect to defer receipt of portions of their Compensation and to provide
opportunities for such individuals to save for retirement.  This Plan shall
apply to amounts which were not earned and vested as of December 31, 2004 and
are therefore subject to Code Section 409A.  Amounts which are earned and vested
as of December 31, 2004 shall remain subject to the terms of a separate plan,
the Equity Residential Grandfathered Supplemental Executive Retirement Plan.

 

1.2                               Status of Plan

 

Except with respect to the participation of trustees, it is intended that the
Plan be “a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees” within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and that the Plan be interpreted and
administered consistent with that intent.  The Plan is also intended to comply
in all respects with Code Section 409A and it is intended that the Plan be
interpreted consistent with that intent.

 

1.3                               Good Faith Compliance.

 

Notwithstanding anything in this Plan to the contrary, EQR may permit a
Participant to take an action prior to December 31, 2008 that violates the
provision of this Plan so long as such action is either:  (i) permitted under
the transitional rules contained in Treasury Regulations and

 

1

--------------------------------------------------------------------------------


 

other guidance issued pursuant to Code Section 409A, or (ii) is otherwise
consistent with a reasonable good faith interpretation of Code Section 409A.

 

ARTICLE 2

 

DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1                               Account  means, for each Participant, the
account established for his or her benefit under Section 5.1.

 

2.2                               Code  means the Internal Revenue Code of 1986,
as amended from time to time.  Reference to any section or subsection of the
Code includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces such section or subsection.

 

2.3                               Compensation  means cash compensation payable
by an Employer (before deductions) for service performed for the Employer that
currently would be includable in gross income and may consist of either the
Participant’s (i) salary, (ii) commissions, and/or (iii) incentive pay.  In the
case of an Eligible Trustee, “Compensation” means all cash remuneration
otherwise payable to him or her for service as a member of the Board of
Trustees, including but not limited to any retainer and committee or chair fees.

 

2.4                               Elective Deferral  means the portion of
Compensation which is deferred by a Participant under Section 4.1.

 

2

--------------------------------------------------------------------------------


 

2.5                               Eligible Employee  means an employee of an
Employer whose annual base salary on an Entry Date is not less than the
threshold for determining whether the employee is a highly compensated employee
under Code Section 414(q).

 

2.6                               Eligible Trustee  means, on any Entry Date, a
member of the Board of Trustees of EQR who is not an employee of EQR.

 

2.7                               Employer  means Equity Residential, Equity
Residential Properties Management Limited Partnership, Equity Residential
Properties Management Limited Partnership II, Equity Residential Properties
Management Corp. and each other entity that is affiliated with EQR and that
adopts the Plan with the consent of EQR.

 

2.8                               Enrollment Form  means the document or
documents prescribed by the Plan Administrator and pursuant to which a
Participant may make elections to defer Compensation and/or defer income with
respect to Unrestricted Shares, Restricted Shares or Share Appreciation Rights,
and related elections, hereunder.

 

2.9                               Entry Date  means (i) the January 1, April 1,
July 1 and October 1 (or such other date as is determined by the Plan
Administrator with respect to a Participant) after an individual first becomes
an Eligible Employee or an Eligible Trustee (the “Initial Entry Date”); or
(ii) the beginning of any Plan Year after the Participant’s Initial Entry Date.

 

2.10                        EQR  means Equity Residential, and any successor
thereto.

 

2.11                        ERISA  means the Employee Retirement Income Security
Act of 1974, as amended from time to time.  Reference to any section or
subsection of ERISA includes reference

 

3

--------------------------------------------------------------------------------


 

to any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such section or subsection.

 

2.12                        Extended Company  means an Employer and any other
entity so designated by the Plan Administrator, but only if such other entity
maintains a non-qualified deferred compensation arrangement that provides that
if an employee terminates his or her employment with the entity and immediately
accepts a position with EQR, his or her employment is not treated as having
terminated for purposes of distributions under such arrangement.  The Plan
Administrator may change the entities designated as Extended Companies from time
to time as it deems appropriate.  For purposes of determining whether a
Participant has had a Separation from Service, the term “Extended Company” shall
include all entities which must be aggregated when determining whether a
participant has had a Separation from Service under Code Section 409A.

 

2.13                        Funding Trust  means the grantor trust established
by EQR to hold assets contributed under the Plan.

 

2.14                        Funding Trustee  means the trustee or trustees under
the Funding Trust.

 

2.15                        Participant  means any individual who participates
in the Plan in accordance with Article 3.

 

2.16                        Plan  means The Equity Residential Supplemental
Executive Retirement Plan as amended and restated herein, and as further amended
from time to time.

 

2.17                        Plan Administrator  means the Senior Vice President,
Human Resources, or such other person, persons or entity designated by EQR to
administer the Plan and to serve as the agent for the settlor of the Funding
Trust as contemplated by the agreement establishing the

 

4

--------------------------------------------------------------------------------


 

Funding Trust.  If no such person or entity is so serving at any time, EQR shall
be the Plan Administrator.

 

2.18                        Plan Year  means the 12-month period ending on
December 31.

 

2.19                        Restricted Share  means a Share that is subject to a
substantial risk of forfeiture for purposes of Section 83 of the Code.

 

2.20                        Separation from Service  means, with respect to an
Eligible Employee, a termination of employment and with respect to an Eligible
Trustee means the complete termination of services as a trustee.  Whether a
termination of employment has occurred with respect to an Eligible Employee is
based on whether the facts and circumstances indicate that no further services
be will performed for the Extended Company after a certain date or that the
level of bona fide services that the employee would perform after such date
(whether as an employee or independent contractor) would permanently decrease to
no more than 20 percent of the average level of bona fide services performed
(whether as an employee or as an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the employer if the
employee has been providing services to the employer for less than 36 months).

 

2.21                        Share  means a share of beneficial interest, par
value $.01 per share, of EQR.

 

2.22                        Share Appreciation Right  means a right to share in
the appreciation of Shares granted by EQR.

 

2.23                        Share Deferral  means the portion of a Share or
Share Appreciation Right deferred by a Participant under Section 4.2.

 

5

--------------------------------------------------------------------------------


 

2.24                        Specified Employee  means a service provider to the
Extended Company who, was a key employee (within the meaning of Code
Section 416(i)(1)(A)(i), (ii) or (iii)) with respect to the Extended Company at
any time during the 12-month period ending as of the previous December 31.

 

2.25                        Unforeseeable Emergency  means a severe financial
hardship to the Participant resulting from any of the following:

 

(a)                         an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2) and (d)(1)(B)).

 

(b)                        loss of the Participant’s property due to casualty;
or

 

(c)                         any other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

2.26                        Unrestricted Share  means a Share that is subject to
Section 83 of the Code and is not subject to a substantial risk of forfeiture.

 

ARTICLE 3

 

PARTICIPATION

 

3.1                               Satisfaction of Eligibility Requirements

 

Prior to each Entry Date, the Plan Administrator shall determine in its
discretion the identity of those Eligible Employees and Eligible Trustees who
may commence or continue their participation in the Plan as of such Entry Date. 
The Plan Administrator will notify Eligible Employees and Eligible Trustees of
their eligibility to participate in the Plan and provide them with an Enrollment
Form.  If the Plan Administrator determines that a Participant currently

 

6

--------------------------------------------------------------------------------


 

making Elective Deferrals or Share Deferrals is not eligible to participate in
the Plan as of an upcoming Entry Date because he or she no longer satisfies the
eligibility requirements described in Section 2.5 or 2.6 (as applicable), the
Participant will be subject to a suspension of participation as described in
Section 3.4 below.

 

3.2                               Commencement of Participation

 

An Eligible Employee or Eligible Trustee shall become a Participant in the Plan
on the first date as of which an Elective Deferral or Share Deferral is credited
to his or her Account.

 

3.3                               Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.

 

3.4                               Suspension of Participation

 

If, pursuant to Section 3.1, the Plan Administrator determines that an active
Participant no longer satisfies the eligibility requirements of Section 2.5 or
2.6 (as applicable), the Participant’s Elective Deferrals and Share Deferrals
currently in effect shall continue.  The Participant shall not be permitted to
make deferrals for any subsequent Plan until the Plan Administrator, pursuant to
Section 3.1, determines that the Participant again satisfies the eligibility
requirements of Section 2.5 or 2.6 (as applicable).  In such case, the Plan
Administrator shall notify the Participant, and the Participant shall be
permitted to resume active participation in the Plan as of the beginning of the
next Plan Year in accordance with Article 4.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4

 

ELECTIVE AND SHARE DEFERRALS

 

4.1          Elective Deferrals

 

(a)        An individual who is an Eligible Employee or Eligible Trustee may
elect to defer receipt of a whole percentage or whole dollar amount of up to 25%
(or 100% in the case of an Eligible Trustee) of the Compensation (exclusive of
any bonus) otherwise payable to him or her, on and after a subsequent Entry Date
for the applicable Plan Year.  In addition, subject to the provisions of
subsection (b) (iii) below, an Eligible Employee may elect to defer up to 100%
of any incentive pay Compensation payable during a Plan Year.  For purposes of
the foregoing, the Elective Deferral of each Eligible Employee will equal the
greater of (i) the elected percentage of his or her Compensation or elected
dollar amount, as the case may be; or (ii) the entire amount of his or her
Compensation remaining after (A) all contributions that the Eligible Employee
has elected to make under all other retirement and welfare benefit plans
maintained by his or her Employer have been deducted from his or her
Compensation, and (B) deductions from Compensation required by law, including
Social Security and Medicare taxes.  An Eligible Employee or Eligible Trustee
who desires to elect such a deferral shall complete and file an Enrollment
Form with the Plan Administrator.

 

(b)        Each Enrollment Form shall be effective as described in clauses
(i) or (ii) below.

 

(i)            An Enrollment Form with respect to salary and commissions paid
from and after the Entry Date shall be filed on or before a deadline

 

8

--------------------------------------------------------------------------------


 

established by the Plan Administrator, but in no event later than the date that
precedes such Entry Date.

 

(ii)           Notwithstanding clause (i) in the case of a Participant’s Initial
Entry Date, the Enrollment Form will be effective with respect to salary and
commissions received for services preferred after the Enrollment Form is filed,
if it is filed within 30 days after the Participant’s Initial Entry Date.

 

(iii)          An Enrollment Form with respect to incentive pay which is
performance based compensation, within the meaning of Treas. Reg. 1.409A-1(e),
shall be filed on or before July 1 of the Plan Year in which the incentive pay
is earned.  An enrollment form with respect to incentive pay which is not
performance based compensation, within the meaning of Treas. Reg. 1.409A-1(e),
shall be filed on or before January 1 of the Plan Year in which the incentive
pay is earned.

 

(c)        Except as provided in Section 4.1(b)(ii), each Enrollment Form shall
be effective for all Compensation to be paid to the Participant filing such
Enrollment Form from and after the Entry Date to which such Enrollment
Form applies.  An election to defer salary or commissions also shall apply from
and after subsequent Entry Dates unless changed as provided herein, or until
such time (if any) that the Participant is suspended from the Plan, as provided
under Section 3.4.

 

9

--------------------------------------------------------------------------------


 

4.2          Share Deferrals

 

(a)        An individual who is an Eligible Employee and who has received (or is
to receive) a Restricted Share or Share Appreciation Right or is to receive an
Unrestricted Share may elect to defer (i) with respect to a Restricted Share,
the ownership of the Share when it is an Unrestricted Share; (ii) with respect
to an Unrestricted Share, the ownership of the Unrestricted Share; or (iii) with
respect to a Share Appreciation Right, the ownership of the Shares or other
proceeds of an exercise thereof.  An Eligible Employee who desires to elect a
Share Deferral shall complete and file an Enrollment Form with the Plan
Administrator.

 

(b)        An election pursuant to paragraph (a) must be made prior to the later
of: (i) the beginning of the calendar year for which the Unrestricted Share,
Restricted Share or Share Appreciation Right is granted; or (ii) within 30 days
of the grant of the Restricted Share or Share Appreciation Right, if the
Restricted Share or Share Appreciation Right continues to be subject to a
forfeiture condition for at least one year after the date of the election. 
Deferrals will only be effective if the individual making the election is still
an Eligible Employee or Eligible Trustee on (i) in the case of a deferral of a
Restricted Share, the date such Share would become an Unrestricted Share; or
(ii) in the case of a deferral of a Share Appreciation Right, the date that a
Share Appreciation Right is exercised.

 

(c)        Notwithstanding the foregoing provisions of this Section 4.2, the
Funding Trustee shall not hold on behalf of a Participant any Unrestricted
Share, Restricted Share or Share Appreciation Right deferred by the Participant
in accordance with paragraph (a) above.  Instead, the Funding Trustee shall
credit to the Participant’s Account an amount equal to (i) in the case of an
Unrestricted Share or Restricted Share, the number of Share Units equal to the
number of

 

10

--------------------------------------------------------------------------------


 

Shares that would otherwise be received by the Participant on the award of the
Unrestricted Shares or the vesting of the Restricted Shares; and (ii) in the
case of a Share Appreciation Right, the excess of the fair market value of the
underlying Shares over the exercise or base price thereof on the date of
exercise.

 

4.3          Enrollment Forms

 

All Enrollment Forms filed pursuant to Article 4 shall be irrevocable (i) with
respect to Elective Deferrals under Section 4.1, except as provided therein; and
(ii) for Share Deferrals under Section 4.2, with respect to the Unrestricted
Share, Restricted Share or Share Appreciation Right subject thereto. 
Notwithstanding the foregoing, if a Participant incurs an Unforeseeable
Emergency, he or she revoke his or her Enrollment Form (but only to the extent
reasonably needed to relieve the Unforeseeable Emergency) and only
prospectively.

 

ARTICLE 5

 

ACCOUNTS

 

5.1          Accounts

 

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals and Share Deferrals credited to the Participant’s
benefit together with any adjustments for income, gain or loss and any payments
from the Account.  Elective Deferrals will be credited to the Account of each
applicable Participant as of the later of the date they are received by the
Funding Trustee or the date the Funding Trustee receives from the Plan
Administrator such instructions as the Funding Trustee may reasonably require to
allocate the amount received among the investments maintained by the Funding
Trustee.  Share Deferrals will be credited to the Account of the Participant on
the date of an award of an Unrestricted Share, on the date a

 

11

--------------------------------------------------------------------------------


 

Restricted Share becomes an Unrestricted Share and on the date the Share
Appreciation Rights are exercised.  As soon as practicable following the last
business day of each calendar quarter, the Plan Administrator (or its designee)
shall provide the Participant with a statement of such Participant’s Account
reflecting the income, gains and losses (realized and unrealized), amounts of
deferrals and distributions with respect to such Account since the prior
statement.

 

5.2          Investments

 

(a)        The assets of the Funding Trust shall be invested in such
investments, including Shares, as the Funding Trustee shall determine.  The
Funding Trustee may (but is not required to) consider the Employer’s or a
Participant’s investment preferences when investing the assets attributable to a
Participant’s Account.

 

(b)        EQR may, at its discretion, provide the Funding Trustee with the
opportunity to purchase Shares at a discounted price on behalf of one (1) or
more Eligible Employees and/or Eligible Trustees, subject to conditions
established by EQR (which may include the condition that any such Eligible
Employee has surrendered other similar opportunities to purchase Shares).  If
the Employer provides such opportunity, it will either sell such common Shares
directly to the Funding Trustee or make cash contributions as necessary to
permit the Funding Trustee to buy such Shares on the open market or from other
sources.  The Plan Administrator may impose restrictions on the purchase of
Shares in accordance with the Securities Act of 1933, the Securities Exchange
Act of 1934 or any other applicable law.  Shares may be purchased at a
discounted price (or considered purchased at a discounted price) on a
Participant’s request pursuant to this Section on a quarterly basis.

 

12

--------------------------------------------------------------------------------


 

(c)        Subject to paragraph (a) above, a Participant may request that the
Funding Trustee hold mutual funds (load or no-load) in such Participant’s
Account.

 

(d)        Expense charges for transactions performed for each Participant’s
Account shall be paid from each respective Account and will be listed on the
quarterly statement for such Account.  Other Plan charges and administrative
expenses will be paid by the Employer.

 

(e)        Notwithstanding anything in this Plan to the contrary, no
Participant’s investments in Shares shall be increased or decreased through the
discretionary action of a Participant or the Funding Trustee during either:

 

(i)            lockout periods established by EQR in connection with the
quarterly release of earnings results; or

 

(ii)           blackout periods (periods during which Participants may not
provide investment direction, other than lockout periods established by EQR in
connection with the quarterly release of earnings results) with respect to the
Equity Residential Advantage Retirement Savings Plan.

 

ARTICLE 6

 

VESTING

 

6.1          General

 

A Participant shall at all times have a fully vested and non-forfeitable right
to all Elective Deferrals and Share Deferrals credited to his or her Account,
adjusted for income, gain and loss attributable thereto.

 

13

--------------------------------------------------------------------------------


 

A Participant shall at all times have a fully vested and non-forfeitable right
to all Share Deferrals credited to his or her account and attributable to Share
Appreciation Rights when such Share Appreciation Rights become vested under the
terms of the Plan under which they were granted.

 

ARTICLE 7

 

PAYMENTS

 

7.1          Election as to Time and Form of Payment

 

(a)        Subject to the limitations of this Article 7, a Participant may
specify on the Participant’s initial Enrollment Form the distribution date at
which the Participant’s Account will be paid or commence to be paid to the
Participant.  Such commencement date may be the Participant’s Separation from
Service or any January 1 following the Participants Separation from Service.

 

(b)        The Participant’s election under this Section 7.1 may provide for
payments to be made in the form of:

 

(i)            A single lump-sum payment;

 

(ii)           Annual installments over a period elected by the Participant of
up to ten (10) years, the amount of each installment to equal the then balance
of the Account divided by the number of installments remaining to be paid; or

 

(iii)          a combination of (i) and (ii).

 

14

--------------------------------------------------------------------------------


 

All distributions must be completed within ten (10) years of the Participant’s
Separation from Service.

 

(c)        A Participant may change a date and/or form elected for distribution
pursuant to paragraphs (a) and (b); provided that (i) the change is filed with
the Plan Administrator at least one year before the date on which the previously
elected distribution date occurs; (ii) the new distribution date and/or form
does not take effect for a year after the new election is made; and (iii) the
first distribution under the new election occurs no earlier than 5 years after
the date on which the distribution would otherwise have occurred.

 

(d)        Except as provided in Sections 7.2, 7.3 and 7.4, payments from a
Participant’s Account shall be made in accordance with the Participant’s
elections under this Section 7.1.  If no election is made by a Participant with
respect to all or a part of a Participant’s Deferrals, or an election is
invalid, distribution shall be made in a single lump sum upon the termination of
the Participant’s employment.

 

(e)        Payments from a Participant’s Account shall be in cash or in kind
(comprising assets of the Funding Trust), as determined by the Funding Trustee. 
The Funding Trustee may (but is not required to) consider the Employer’s or a
Participant’s preferences when determining the form in which payment is made
from the Participant’s Account.

 

(f)         Notwithstanding any provision of this Plan to the contrary, no
payments to a Specified Employee shall be made during the 6 months after such
Specified Employee’s Separation from Service unless the Separation from service
is due to death.  Any payments deferred pursuant to this Section 7.1(f) shall be
paid immediately following the end of such 6 month period

 

15

--------------------------------------------------------------------------------


 

(g)        Notwithstanding any provision in this Plan to the contrary, if the
Participant’s Account is less than the applicable dollar amount under Code
Section 402(g) at the time of the Participant’s Separation from Service, the
Participant shall receive the value of his Account in the form of a lump sum
distribution.

 

(h)        All Participants will be provided with a one time opportunity,
pursuant to the transitional rules issued by the IRS pursuant to Code
Section 409A, to change the form and timing of the distribution of their
Accounts, including the opportunity to receive a lump sum distribution of all or
a part of their deferrals through December 31, 2008, prior to December 31, 2008
without satisfying the requirements of Section 7.1(c).

 

7.2          Separation from Service

 

Upon a Participant’s Separation from Service for any reason other than death,
the vested portion of the Participant’s Account shall be paid to the Participant
according to the Participant’s distribution election.  An Employer shall have
the right to offset against any payments made to a Participant under this
Section 7.2 an amount as is necessary to reimburse the Employer for liabilities
or obligations of the Participant to the Employer, including for amounts
misappropriated by the Participant.

 

7.3          Death

 

(a)        If a Participant dies prior to the complete distribution of his or
her Account, the vested portion of the Participant’s Account shall be paid to
the Participant’s designated beneficiary or beneficiaries, according to the
Participant’s distribution election.

 

16

--------------------------------------------------------------------------------


 

(b)        A Participant may designate a beneficiary by notifying the Plan
Administrator in writing, at any time before Participant’s death, on a form
prescribed by the Plan Administrator for that purpose.  A Participant may revoke
any beneficiary designation or designate a new beneficiary at any time without
the consent of a beneficiary or any other person.  If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to the Participant’s
issue per stirpes, in a single payment.  If no spouse or issue survives the
Participant, payment shall be made in a single lump sum to the Participant’s
estate.

 

7.4          Withdrawal Due to Unforeseeable Emergency

 

If a Participant experiences an Unforeseeable Emergency, the Plan Administrator,
in its sole discretion, may pay to the Participant only that portion, if any, of
the vested portion of such Participant’s Account which the Plan Administrator
determines is necessary to satisfy the emergency need, including any amounts
necessary to pay any federal, state or local income taxes reasonably anticipated
to result from the distribution.  A Participant requesting an emergency payment
shall apply for the payment in writing using a form prescribed by the Plan
Administrator for that purpose and shall provide such additional information as
the Plan Administrator may require.  A Participant receiving a withdrawal under
this Section 7.4 shall be suspended from making Elective Deferrals under the
Plan for the balance of the Plan Year of the withdrawal and for the next
following Plan Year.

 

17

--------------------------------------------------------------------------------


 

7.5          Taxes

 

Income taxes and other taxes payable with respect to an Account shall be
deducted from such Account.  All federal, state or local taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to this Article 7 shall be withheld.

 

ARTICLE 8

PLAN ADMINISTRATOR

 

8.1          Plan Administration and Interpretation

 

The Plan Administrator shall oversee the administration of the Plan. 
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan.  The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan.  Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously.  Any
individual(s) serving as Plan Administrator who is a Participant shall not vote
or act on any matter relating solely to himself or herself.  When making a
determination or calculation, the Plan Administrator shall be entitled to rely
on information furnished by a Participant, a beneficiary, the Employer or the
Funding Trustee.  The Plan Administrator shall have the responsibility for
complying with any reporting and disclosure requirements of ERISA.

 

18

--------------------------------------------------------------------------------


 

8.2          Powers, Duties, Procedures, Etc.

 

The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, may determine fees to be paid by Participants
in connection with Plan administration, and shall follow such claims and appeal
procedures with respect to the Plan as the Plan Administrator may establish.

 

8.3          Information

 

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

 

8.4         Indemnification of Plan Administrator

 

EQR agrees to indemnify and to defend to the fullest extent permitted by law any
officer(s) or employee(s) who serve as Plan Administrator (including any such
individual who formerly served as Plan Administrator) against all liabilities,
damages, costs and expenses  (including reasonable attorneys’ fees and amounts
paid in settlement of any claims approved by EQR in writing in advance)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 9

CLAIMS PROCEDURES

 

A Participant, beneficiary or an authorized representative (a “claimant”) shall
make all claims for benefits under the Plan in writing addressed to the
Administrator at the address of the Company.  Each claim shall be reviewed by
the Administrator within a reasonable time after it is submitted, but in no
event longer than ninety (90) days after it is received by the Administrator. 
If a claim is wholly or partially denied, the claimant shall be sent written
notice of such fact.  If a decision on a claim cannot be rendered by the
Administrator within the ninety (90) day period, the Administrator may extend
the period in which to render the decision up to one hundred eighty (180) days
after receipt of the written claim.  The denial notice, which shall be written
in a manner calculated to be understood by the claimant, shall contain (a) the
specific reason(s) for the adverse determination, (b) reference to the specific
Plan provisions on which the adverse determination is based, (c) a description
of any additional material information necessary for the claim to be granted and
an explanation of why such information is necessary, and (d) a description of
the Plan’s claim review procedures, the time limits under the procedures and a
statement regarding the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
following an adverse benefit determination on appeal.

 

Within sixty (60) days after receipt by the claimant of written notice of the
denial, the claimant or his duly authorized representative may appeal such
denial by filing a written application for review with the Administrator at the
address of the Company.  Each such application shall state the grounds upon
which the claimant seeks to have the claim reviewed.  The claimant or his
representative may request access to all pertinent documents relative to the

 

20

--------------------------------------------------------------------------------


 

claim for the purpose of preparing the application.  The Administrator will then
review the decision and notify the claimant in writing of the result within
sixty (60) days of receipt of the application for review.  The sixty (60) day
period may be extended if specific circumstances require an extension of time
for processing, in which case the decision shall be rendered as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
application for review.  The appeal denial notice, which shall be written in a
manner calculated to be understood by the claimant, shall contain (a) the
specific reason or reasons for the adverse determination, (b) reference to the
specific Plan provisions on which the adverse determination is based, (c) a
statement that the claimant is entitled to receive, upon written request and
free of charge, access to and copies of all documents, records and other
information relevant to the benefit claim, and (d) a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on appeal.

 

ARTICLE 10

AMENDMENT AND TERMINATION

 

10.1       Amendment

 

EQR shall have the right to amend the Plan from time to time, subject to
Section 10.3 and 10.4, by an instrument in writing which has been executed on
its behalf by a duly authorized officer.

 

10.2       Termination of Plan

 

The Plan is strictly a voluntary undertaking on the part of the Employers and
shall not be deemed to constitute a contract between an Employer and any
Eligible Employee (or any other employee) or any Eligible Trustee, a
consideration for, or an inducement or condition of

 

21

--------------------------------------------------------------------------------


 

employment for, the performance of the services by any Eligible Employee (or
other employee) or any Eligible Trustee.  EQR reserves the right to terminate
the Plan at any time, subject to Section 10.3, by an instrument in writing which
has been executed on its behalf by a duly authorized officer.  Upon termination,
EQR may (a) elect to continue to maintain the Funding Trust to pay benefits
hereunder as they become due as if the Plan had not terminated or (b) direct the
Funding Trustee to pay promptly to Participants (or their beneficiaries) the
vested balance of their Accounts.  For purposes of the preceding sentence, in
the event clause (b) is implemented, the Account balance of all Participants who
are in the employ of an Employer at the time the Funding Trustee is directed to
pay such balances shall become fully vested and nonforfeitable.  After
Participants and their beneficiaries are paid all Plan benefits to which they
are entitled, all remaining assets of the Funding Trust attributable to
Participants who terminated employment with the Employers prior to termination
of the Plan and who were not fully vested in their Accounts under Article 6 at
that time shall be returned to the Employers.

 

10.3       Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

10.4       409A

 

No amendment or termination of the Plan shall cause the Plan to violate Code
Section 409A.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 11

MISCELLANEOUS

 

11.1       No Funding

 

The Plan constitutes a mere promise by the Employers to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employers.  Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of an Employer or of any other person.  In all events, it is the
intent of the Employers that the Plan be treated as unfunded for tax purposes
and for purposes of Title I of ERISA.  Subject to the foregoing, EQR shall have
the authority to establish and maintain a grantor trust for the purpose of
providing benefits under the terms of the Plan.

 

11.2       Non-assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.

 

11.3       Limitation of Participant’s Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer or on the Board of Trustees
of EQR, or interfere in any

 

23

--------------------------------------------------------------------------------


 

way with the right of an Employer to terminate the employment of a Participant
in the Plan at any time, with or without cause.

 

11.4        Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator or the
Funding Trustee or any action authorized by or taken at the direction of the
Plan Administrator, an Employer or the Funding Trustee shall be conclusive upon
all Participants and beneficiaries entitled to benefits under the Plan.

 

11.5        Receipt and Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employers, the Plan Administrator and the Funding Trustee under the
Plan, and the Plan Administrator may require such Participant or beneficiary, as
a condition precedent to such payment, to execute a receipt and release to such
effect.  If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employers or the Funding Trustee to follow the
application of such funds.

 

11.6        Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of Illinois to the extent not superseded by federal
law.  If any provision shall be

 

24

--------------------------------------------------------------------------------


 

held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

 

11.7        Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

 

EXECUTED, on behalf of EQR, this 24th day of April, 2008.

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

By

  /s/ Catherine Carraway

 

 

25

--------------------------------------------------------------------------------